DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-8 are currently pending and under examination.

	This Application claims priority to Chinese patent document No. 201910169549.6, filed March 6, 2019.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations: 
"the combined toxicity" in line 1;
“the following steps” in line 2; 
“the experiment” in A. line 1;
“the fishes” in A. line 2;
“the fairy shrimps” in A. line 3
“the bait” in A. line 4;
“the eve of breeding” in A. line 5;
“the healthy and sexually mature brood stock” in A. line 5;
“the mating spawning tank” in A. line 5-6;
“the next day light” in A. line 6;
“the cleaned and disinfected normal fertilized eggs” in A. line 7;
“the other part” in A. line 8;
“the larvae: in A. line 9;
“the breeding water” in A. line 10-11;
“the morning and evening” in A. line 11;
“the fertilized eggs” in A. line 12; 
“the female” in A. line 12;
“the fertilized healthy fertilized eggs” in A last line;
“the preparation method” in B. line 1;
“the OECD guidelines” in B. line 2;
“the pesticide technical product” in C. line 2;
“the basis of clearing” in D. line 1;
“the effective concentration range” in D. line 1-2;
“the pesticide stock solution” in D. line 2;
“the volume of each well” in D. p. 2, line 2;
“the same experimental concentration” in D. p. 2, line 2-3;
“the remaining 4 wells” in D. p. 2, line 3;
“the embryo shield stage” in D. p. 2, line 5;
“the toxicity test of pesticides” in E. line 1-2; 
“the method of the OECD guidelines” in E. line 2-3;
“the preliminary test” in E. line 3;
“the effective concentration range of the pesticides” in E. line 3-4;
“the stock solution” in E. line 4;
“the poisoning device” in E. line 5;
“the volume of each well” in E. line 5-6;
“the migratory period” in E. line 7;
“the test” in E. line 8;
“the zebrafish test temperature” in E. line 9;
“the test temperature” in E. line 9;
“the photoperiod” in E. line 9;
“the test solution” in E. line 10;
“the number of dead larvae” in E. line 10-11;
“the probit analysis method” in E. line 12;
“the toxicity test” in F. line 1;
“the test procedure” in F. line 2;
“The LC50 value of zebrafish larvae” in F. a., line 1;
“the same as 1.4.2” in F. a. line 3;
“the LC50 value of Japanese medaka” in F. b, line 1-2;
“the pre-experiment results” in F. b., line 3;
“the combined toxicity” in F. b., line 4;
“the mixed system” in F. b., line 5;
“the same as” in F. b., line 5;
“the determination of single toxicity” in F. b., line 5-6;
“the total concentration” in F. b., line 6;
“the binary mixture” in F. b., line 6;
“the concentrations” in F. b., line 6;
“the two components” in F. b., line 6-7; 
“the following formula” in G. line 1;
“the sum of biological toxicity S” in G. line 1; 
“the toxicities of each pesticide” in G. line 2 to p. 3 line 1;
“the mixture” in G. p. 3, line 1;
“the toxicities of A and B pesticides” in G. p. 3, line 1;
“the compound effect” in G. p. 3, line 3;
“the addition effect” in G. p. 3, line 4;
“the LC50 value of pesticides” in H. line 1;
“the number and time of dead fish larvae” in H. line 2;
“the criterion” in H. line 3;
“the toxicity difference” in H. line 3;
“The maximum allowable concentration of MPC” in H. line 6; and
“the maximum allowable concentration of a poison” in H. line 7-8.
There is insufficient antecedent basis for these limitations in the claim.
Additionally with regard to claim 1: 
This claim recites in the preamble a “test method for the combined toxicity of chlorpyrifos and butachlor”; this limitation is indefinite, because it is unclear what the intended use of this method is.  It appears that “combined toxicity” could refer to either toxicity of the combination of chlorpyrifos and butachlor to either of zebrafish and Japanese medaka, or instead toxicity of either of chlorpyrifos or butachlor to a combination of zebrafish and Japanese medaka.
Reference to “experimental” organisms and the “experiment” in the steps of claim 1 render the claim indefinite, because it is unclear how an experiment relates to the method as claimed.  
Additionally, the terms “healthy” and “normal” in claim 1 are relative terms which renders the claim indefinite. The terms “healthy” and “normal” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In step A., lines 1-3, this claim is indefinite, because it is unclear if the fish used for breeding are the purchased zebrafish wild-type AB strain, or instead are fish that were raised in “this laboratory.”  Additionally, it is unclear what “this laboratory” is intended to encompass.  As written, it appears that the fish utilized in the invention as claimed must be raised in Applicant’s own laboratory.
The phrase “earlier the next day light” in step A. is indefinite, because it is unclear what timeframe is intended to be included or excluded by this limitation.  
With regard to the term “their eggs” in step A., it is unclear what “their” is referring to.  
	With regard to the limitation “using the larvae for exposure experiment after swimming balance” in step A., this limitation is indefinite, because it is unclear what this step is intended to encompass.  
	The limitation “per 50 species of fish” in step A. is indefinite because Japanese medaka appear to be only one species of fish.  As such, it is unclear what the other 49 species of fish are intended to be. 
	The limitation “freshly hatched larvae are fed twice daily in the morning and evening” in step A. is indefinite, because it is unclear if the larvae are fed twice a day total, or twice in the morning and twice in the evening.
	The limitation “the fertilized healthy fertilized eggs” in step A. is indefinite, because it is unclear what this limitation refers to.
Recitation of “the OECD guidelines” in step B. renders this claim indefinite, because it is unclear what “OECD” is and what guidelines are intended to be encompassed within this step. 
The limitations “it will be used” and “its main indicators” in step B. are indefinite, because it is unclear what component “it” is referring to.
The limitation “hardness recorded as 230 ± 2- mg . L-1 respectively” in step B. is indefinite, because it is unclear if hardness is intended to be 230 ± 2- mg . L-1 or just “recorded” as 230 ± 2- mg . L-1.  Additionally, it is unclear what “respectively” is intended to indicate.
The limitation “embryo and larvae poisoning equipment” in step B. is indefinite, because it is unclear what “poisoning equipment” is and how such equipment is intended to be utilized in this step.
With regard to step C. recitations of “chlorpyrifos technical product,” “butachlor technical product,” and “pesticide technical product” are indefinite, because it is unclear what modifications to the chlorpyrifos, butachlor, and pesticide, the limitation of “technical product” is intended to make.  Additionally, this step is indefinite, because it is unclear if “the pesticide technical product” is intended to encompass a mixture of the chlorpyrifos and butachlor, or instead refer to a different product.
Additionally with regard to step C. the term “analytical pure” is indefinite, because it is unclear how this limitation is intended to modify N,N-dimethylformamide and Tween-80.  
The limitations “make it into” and “its additive volume” in step C. are indefinite, because it is unclear what component “it” is referring to.
The limitation “make it into a certain concentration of stock solution” in step C. is indefinite, because it is unclear what amount a “certain concentration” is intended to include.
The limitation “its additive volume ratio is not more than 0.1% for determination” in step C. is indefinite, because it is unclear what “determination” is intended to be made.
In step D., the limitation “on the basis of clearing the effective concentration range of pesticide in pre-tests” is indefinite, because it is unclear what step is intended to be performed.
In step D., the limitation “diluting the pesticide stock solution with standard dilution water to 5-7 concentrations with a geometrical ratio” is indefinite, because it is unclear what “standard dilution water,” “5-7 concentrations,” and “geometrical ratio” are intended to encompass.
The limitation “poisoning apparatus” in step D. is indefinite, because it is unclear what a “poisoning apparatus” is and how such equipment is intended to be utilized in this step.
In step D., the limitation “3hpf (hourpost-fertilization)” is indefinite, because it is unclear if “hourpost-fertilization” is a unit or measure, and if so, what unit of measure “hourpost-fertilization” is.
In step D., use of parenthesis around “light” and “dark” renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  
In step E., recitation of “the method of the OECD guidelines” renders this claim indefinite, because it is unclear what “OECD” is, and what guidelines and method are intended to be encompassed within this step. 
The limitation “based on the preliminary test to determine the effective concentration range of the pesticide” in step E. is indefinite, because it is unclear what the “preliminary test” refers to, and it is unclear what “pesticide” is being referred to.  
	In step E., the limitation “diluting the stock solution with standard dilution water to 5-7 concentrations with a geometrical ratio” is indefinite, because it is unclear what “stock solution,” “standard dilution water,” “5-7 concentrations,” and “geometrical ratio” are intended to encompass.
The limitation “the poisoning device” in step E. is indefinite, because it is unclear what a “poisoning device” is and how such equipment is intended to be utilized in this step.
In step E., the limitation “larvae that has developed normally and just entered the migratory period through microscopy” is indefinite, because it is unclear what step is intended to be performed.
In step E., use of parenthesis around “light” and “dark” renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  
Step F. part a. recites that the “LC50 value of zebrafish larvae with a single pesticide for 96 h is a toxic unit, and 5-7 different concentrations with a geometrical ratio, test method and calculation of LC50 value of each exposure time are the same as 1.4.2”; this limitation is indefinite, because it is unclear what a “toxic unit” is, and what “5-7 concentrations with a geometrical ratio” and “the same as 1.4.2” are intended to encompass.
In Step F. part b. the limitation “according to the pre-experiment results” is indefinite, because it is unclear what “pre-experiment results” are being referred to, and how these results are used to form the mixed systems.
In Step G., the limitation “evaluating the compound effect of chemicals with AI” is indefinite, because it is unclear what “chemicals” are being referred to.
Step G. recites the limitations “that is, addition,” “that is, synergistic effect,” and “that is, antagonism.”  These limitations are indefinite, because it is unclear how these limitations are used in the method.
Step H. recites the limitation “analysis based on the number and time of dead fish larvae.”  This limitation is indefinite, because is in unclear what the “time” of dead fish larvae refers to. 
Step H. recites “… low toxicity.  The maximum allowable concentrations.…”  As such, this step includes a separate sentence.  It is noted that each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations (see MPEP § 608.01(m)).  Thus, it is unclear if the limitations after the period are intended to be part of claim 1.  
Further in step H., the limitation “The maximum allowable concentrations of MPC” is indefinite, because it is unclear what “MPC” refers to.  Additionally in step H., the limitation “the maximum allowable concentration of a poison” is indefinite, because it is unclear what “a poison” refers to, and how this poison relates to the recited method.
Claim 2 recites the limitations: 
“the test water temperature” in line 2; and 
“the light cycle” in line 2-3.
There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation “in step B, using a Lycra S8AP0 type apochromatic stereo microscope for observation and photographing.”  This limitation is indefinite, because no microscope, observation, or photography are previously recited in step B., as such, it is unclear how this limitation is intended to be encompassed within step B.
Claim 4 recites the limitations: 
“the larvae in the migratory period” in line 2.
There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations: 
“the mixing ratio” in line 2.
There is insufficient antecedent basis for these limitations in the claim.
Further regarding claim 5, the limitation “wherein the mixing ratio in the step F is designed with reference to a more toxic agent” is indefinite, because it is unclear what a “more toxic agent” is, and how the mixing ratio is “designed with reference” to this unknown “more toxic agent.”  
Claim 6 recites the limitations: 
“the MPC in step I” in line 2; and 
“the maximum allowable concentration” in line 2.
There is insufficient antecedent basis for these limitations in the claim.
Further regarding claim 6, the term “maximum allowable concentration” is a relative term which renders the claim indefinite. The term “maximum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 7 recites the limitations: 
“the toxicity classification standard” in line 2. 
There is insufficient antecedent basis for these limitations in the claim.
Further regarding claim 7, the limitation “step I” is indefinite, because no step I is recited in claim 1.  As such it is unclear what step is being referred to.  Additionally, the limitation that “the toxicity classification standard of pesticides for larvae is based on "Environmental Safety Evaluation Test Guidelines of Chemical Pesticides" formulated by the State Environmental Protection Administration of China in 1989” is indefinite, because it is unclear what specific standards are being referred to and utilized from the noted reference.
Claim 8 recites the limitations: 
“the CK group” on p. 4, line 1; 
“the exposed group” on p. 4, line 1;
“the number of embryos with normal development and malformations” on p. 4, line 1-2; and
“the number of embryos hatched and larvae malformation” on p. 4, line 2-3.
There is insufficient antecedent basis for these limitations in the claim.
Further regarding claim 8, the limitation that “the test solution needs to be replaced every 24 h” is indefinite, because it is unclear if such replacement is performed, or just “needs to be” performed.  Additionally, it is unclear what “observing and microscopical observing the CK group and the exposed group” is intended to encompass.  
The term “normal development” in claim 8 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Additionally regarding claim 8, the limitation “the experiment lasts 96 hours” is indefinite, because it is unclear what is being referred to by “the experiment,” and thus what step or steps last 96 hours.

Conclusion

No claims are allowable.

Art of Record:

Chen et al., The synergistic toxicity of the multiple chemical mixtures: Implications for risk assessment in the terrestrial environment, Environment International, Vol. 77, (2015), pp. 95-105 (method of determining the combined toxicity of insecticides including chlorpyrifos, and herbicides including butachlor using the earthworm acute toxicity test).

Enan, US 2011/0124502; Published 2011 (commercialized pesticides can be toxic to mammals, fish, and fowl, where pesticides include chlorpyrifos and butachlor).

Karami et al., Alterations in juvenile diploid and triploid African catfish skin gelatin yield and amino acid composition: Effects of chlorpyrifos and butachlor exposures, Environmental Pollution, Vol. 215, (2016), pp. 170-177 (method of determining the effects of two commonly used pesticides, chlorpyrifos and butachlor, on the skin gelatin yield and amino acid composition in juvenile African catfish).

Wang et al., Single and joint toxic effects of five selected pesticides on the early life stages of zebrafish (Denio rerio), Chemosphere, Vol. 170, (2017), pp. 61-67 (method of determining the joint toxic effects of five selected pesticides, including chlorpyrifos and butachlor, on the early life stages of zebrafish).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653